Citation Nr: 0124301	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for the veteran's cause of death has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal arises from a May 1999, Department of Veterans 
Affairs (VARO), Chicago, Illinois rating decision, which 
denied reopening the appellant's claim for entitlement to 
service connection for the veteran's cause of death due to 
herbicide exposure, on the basis that new and material 
evidence sufficient to warrant reopening of the appellant's 
claim had not been submitted.  


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death in 
a final November 6, 1997 decision.

2.	Evidence submitted with regard to the appellant's request 
to reopen her claim for service connection for the 
veteran's cause of death since the Board's November 6, 
1997 decision includes duplicate private treatment 
records, additional lay statements by the appellant, and 
other private and VA medical opinion evidence.

3.	The veteran died on June [redacted], 1986; the immediate cause of 
death as listed on his certificate of death was 
respiratory arrest, due to or as a consequence of squamous 
cell carcinoma of the neck and lungs.

4.  Evidence provided since the Board's November 6, 1997 
decision is new and, when viewed by itself or in the 
context of the earlier evidence of record, is of 
sufficient significance that it must considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for the veteran's cause of 
death has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen her 
previously denied claim of entitlement to service connection 
for the veteran's cause of death.  The last final decision on 
this issue was a November 6, 1997 Board decision.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).

The appellant contends that the veteran's death in June 1986 
was due to his exposure to Agent Orange herbicide during his 
service in Vietnam, as he was in an area where Agent Orange 
was sprayed.  She specifically contends that the veteran 
developed lymphangiosarcoma, a disease presumptively 
associated with in-service herbicide exposure, and that this 
lymphangiosarcoma likely contributed to cause the veteran's 
death.  She wrote that, since service, the veteran had 
experienced severe health problems.  

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to warrant new and material 
evidence sufficient to warrant reopening of her claim for 
entitlement to service connection for the veteran's cause of 
death.  There is no reasonable possibility that further 
development would result in the procurement of additional 
pertinent evidence for the purpose of reopening her claim.

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2000).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
currently has one of the presumptive diseases listed at 
38 C.F.R. § 3.307(a), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2000).  Angiosarcoma (which includes 
hemangiosarcoma and lymphangiosarcoma) is one of these 
presumptive diseases.  38 C.F.R. § 3.309(e) (2000).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude appellant from 
establishing service connection with proof of actual direct 
causation). 

The veteran died on June [redacted], 1986; the immediate cause of 
death as listed on his certificate of death was respiratory 
arrest, due to or as a consequence of squamous cell carcinoma 
of the neck and lungs.

Pertinent evidence associated with the claims file since the 
Board's November 6, 1997 includes duplicate private treatment 
records, additional lay statements by the appellant, and 
other private and VA medical opinion evidence.  In an October 
1998 letter, the veteran's private physician, Richard Knop, 
M.D., Ph.D., wrote that he was an oncologist employed by 
Evanston Hospital in Evanston, Illinois, and had treated the 
veteran for about a year prior to his death on June [redacted], 1986.  
Dr. Knop wrote that, according to his physical examination 
summary for the period from September 27, 1985 to October 4, 
1985, the veteran had a 1 x 1 cm. maxillary lymphadenopathy, 
and it was his opinion that it was "highly probable that 
[the veteran's] lymphadenopathy was lymphangiosarcoma" and 
it was also "highly probable that this lymphangiosarcoma was 
the primary site of [the veteran's] cancer, until it 
metastasized to other parts of his body, causing death." 

In a May 1999 letter, Dr. Knop also wrote that he had 
reviewed the veteran's medical records, information that the 
veteran was in the area of Agent Orange distribution in 
Vietnam, and the fact that the veteran sustained shrapnel 
injuries and burns.  He wrote that multiple types of cancer 
could have co-existed from the beginning, so that the 
veteran's chemotherapy selectively killed his squamous cell 
carcinoma, leaving behind a resistant lymphoma.  He concluded 
with the opinion that the veteran's cancer was 
"multifactorial."  His final opinion was that, based on the 
history of exposure to Agent Orange, the veteran's death, in 
addition to the relationship with squamous cell carcinoma, 
was related to a second malignancy, most likely a 
lymphosarcoma.  

This evidence is new and bears directly and substantially 
upon the specific matter under consideration.  Moreover, it 
is so significant that it must be considered to decide fairly 
the merits of this claim.  The medical opinions of Dr. Knop 
therefore constitute new and material evidence under 38 
C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for the veteran's cause of death.


ORDER

Having submitted new and material evidence, the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death is reopened, but to this extent only, granted.


REMAND

Upon review, the veteran's medical record appears incomplete.  
Specifically, a billing statement from Dr. Knop indicates 
numerous office visits by the veteran during the period from 
January 1986 to May 1986.  However, the referable office 
treatment records have not yet been obtained.  Further, 
although hospitalization reports from Evanston Hospital have 
been associated with the claims file, it does not appear that 
the daily treatment records for the veteran's periods of 
admission have been obtained.  The duty to assist includes 
the duty to obtain all relevant treatment records referred to 
by the appellant.  Littke v. Derwinski, 1 Vet.App 90 (1991).

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should contact the appellant and 
request that, in addition to Dr. Knop, 
she identify all medical care providers 
who treated the veteran.  After securing 
any necessary releases, VARO should 
obtain copies of all treatment records 
referred to by the appellant, including 
those of Dr. Knop and the additional 
hospitalization records from Evanston 
Hospital, which have not been previously 
obtained.  These records should then be 
associated with the claims folder.

2.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, VARO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. See also implementing 
regulations at 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

3.  Thereafter, VARO should readjudicate 
the appellant's claim for service 
connection for the veteran's cause of 
death.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
 

